EU relations with the Gulf Cooperation Council (short presentation)
The next item is the report by Mr Baudis, on behalf of the Committee on Foreign Affairs, on European Union relations with the Gulf Cooperation Council.
rapporteur. - (FR) Mr President, first of all I should like to stress that this report is the outcome of very constructive work with the political groups and I wish personally to thank Mr Howitt, Mrs Brepoels and Mrs Brantner, as well as Mrs Jäätteenmäki, for their collaboration.
As you know, this report relates to the overall strategy in relations between the European Union and the Gulf Cooperation Council.
Our work started several months ago, so before the events that are now taking place in the Arab world. Since then, we have observed everywhere - including in the Gulf - powerful demonstrations, which are taking place to ask for greater respect of human rights, fundamental freedoms and democracy.
However, right at the beginning of our work, even before the events began, the report - and the amendments adopted in committee - raised all the issues that are behind the uprising. We condemn all forms of discrimination - including those founded on gender or religion - we highlight the issues relating to labour law, social and trade union rights, freedom of conscience, freedom of expression and of opinion, women's rights, the need to reform the justice system, the abolition of the death penalty and of mutilating sentences, and political rights.
As the events in Bahrain have unfolded, and faced with the repression of demonstrations, as well as the military intervention of neighbouring countries, members of the GCC, we have prepared, with the shadow rapporteurs, a series of oral amendments that offer support to the demonstrators fighting for freedom. We have highlighted the legitimacy of their demands and condemned the violent reaction by the Bahraini authorities as well as the military intervention of GCC countries that came to take part in the repression, and we express our grave concern in respect of the violent response of those in power. Finally we offer our full support to the process of democratic transition.
Obviously, this report also outlines long-term strategic prospects. It touches on the potential of a partnership in many areas (geopolitics, energy, education and science and in the area of regional integration).
From a geopolitical point of view, Iran clearly represents a genuine threat. Between Iran and Israel, the Gulf States would inevitably be the collateral victims of a conflict. These countries expect a lot from us in trying to prevent Iran from developing nuclear weapons. The GCC countries, which make up a quarter of Arab League member states, play a very important role in the peace process. Let us remember that they are behind the Arab peace initiative.
With regard to energy, the GCC is the European Union's leading oil supplier, so the EU is highly dependent on these countries, but their oil reserves are dwindling and they are preparing their transition thanks to the development of renewable energy. We can offer our experience in this area.
On an educational and scientific level, these countries are making education one of their priorities. Because of the limited number of universities and lecturers, we are seeing units of prestigious American universities being set up. Unfortunately, the European Union, although committed, is very much lagging behind the United States. For example, only eight students from GCC countries came to Europe last year as part of the Erasmus Mundus programme.
Finally, in the area of regional integration, the GCC is slow to make progress. Wiser for its experience, the European Union can offer its help, advice and know-how; finally, we call for the signing of a free trade agreement which has been in negotiation for over 20 years.
- (SK) Mr President, the states of the Persian Gulf have significant economic potential, offering broad possibilities for greater cooperation with the EU. The Gulf Cooperation Council, just like the European Union, has a serious interest in improving commercial cooperation, which therefore depends on our ability to communicate cooperation priorities to Gulf state representatives.
Our views are close on many issues regarding the economic management of international security or the fight against terrorism, and it would therefore be a pity to limit potential cooperation only to the commercial and economic sphere. It is surely clear to us all that our current cooperation with the Gulf states has considerable potential for growth, and the drafting of a new, more ambitious plan for EU policy in the Gulf Cooperation Council and its member states might, along with trade improvements from economic cooperation, also bring a closer partnership with representatives of the moderate Islamic world, which, in difficult times, might be a worthwhile interesting political bonus from this activity.
(HU) Mr President, personally, I too am in favour of a free trade agreement coming into effect between the European Union and the Gulf Cooperation Council. The region could become an important strategic partner for the European Union with regard to commerce, including an increased oil supply. I believe it is essential that we strengthen economic relations. In order to ensure the competitiveness of the European Union, we must find additional new markets and new partners, whereas in areas where the European Union already plays a substantial part, our priority is the official reinforcement of relations. The successful conclusion of the negotiation process which has been going on for twenty years requires a constructive yet flexible approach from both parties, so that the current, rather rigid positions can be approximated. If we seriously believe that the European Union must be able to compete with the United States, China and India, it is essential that we also penetrate various economic areas and market segments where other major powers may already have seized predominance, and that we focus on our existing market priorities and increase their importance.
(RO) Mr President, first of all, I too would like to congratulate Mr Baudis for this report. Parliament therefore supports the resumption of negotiations between the EU and Gulf Cooperation Council at a critical time.
The events in Bahrain indicate that political dialogue between both international organisations needs to be stepped up. Indeed, I think that the six Arab states can initiate peaceful change in society by improving the human rights situation.
On the other hand, the EU's oil supply is affected by the events in the Mediterranean region. In this situation, cooperation between the Union and Council is vital for guaranteeing energy requirements and avoiding a rise in the oil price on the global market.
I also think that it is time to conclude the 20 years of negotiations by signing the Free Trade Agreement, which would be so beneficial to both sides.
Member of the Commission. - Mr President, we are here this evening to discuss this Parliament's reports on the Gulf Cooperation Council. I understand that some political groups would have preferred to have postponed the discussion so as to better reflect the strategic times the Arab world is going through.
Indeed, at the time you started drafting no-one could have guessed what the world would be like today, nor what challenges the countries and people of the entire Arab region would be facing. In line with our conviction that each country is different from the others, the European Union is responding to different situations with different adapted responses. You heard Cathy Ashton yesterday on all these: whether Tunisia, Egypt, Libya, Yemen or Bahrain, the European Union is faced with many critical choices and decisions.
The report we are discussing this evening is focused on the Gulf Cooperation Council and its countries, some of which are also experiencing calls from their populations to take better account of their political, social and economic aspirations. Gulf governments are responding in different ways: substantial financial packages to alleviate the most pressing and social needs, announcements for political reforms, ceding some legislative powers to elected bodies, or openness to comprehensive and inclusive national dialogues.
But we have also seen violence. Within the limits of our discussion tonight this is especially true of Bahrain. We have been following this closely; Cathy Ashton has repeatedly stated her concern at reports of serious violence on the streets and at the signs of increasing sectarian tensions. She has also called on the security forces present in the country to respect human rights and fundamental freedoms. She has raised her voice many times in calling for dialogue as the only way forward. All of this has been done using a mix of public statements, which you have seen, and direct contacts with the authorities concerned.
The question for us is: where does all this lead to? What should the EU do? How should we read your report against the backdrop of these events? Yesterday Cathy Ashton noted she preferred engagement to isolation and I share that view. Your report calls for more contacts and not less and I agree. As trade Commissioner I would welcome better opportunities for exchanges between businesspeople. This is a time for us Europeans to stand ready to foster more contacts with the populations of the Gulf countries. It is also time for us Europeans to stand ready to respond positively to any request we may get for Europe to facilitate unprecedented dialogue leading to reforms.
We should not shy away from defending human rights and fundamental freedoms, but we should not dictate or impose our models of democracy on others either. Europe firmly believes that reforms must come from within. I believe this is right also with the countries of the Gulf Cooperation Council. It is not for me to tell this Parliament how to go about dealing with the report before it. What I believe is that we need to think in strategic terms, and for that dialogues and engagements are essential.
The EU should stand ready to lend all its support to dialogue and reform processes in the region. We are ready to provide political support to reform, and also know-how and expertise to address more specific issues. We welcome any such opportunity but this can only happen if and when the countries in the region ask for our assistance.
One final word on the free trade area with the Gulf for which I am directly responsible. I trust that when the right circumstances on the ground materialise we will be able to proceed on the basis of a common EU determination to further trade relationship objectives in relation to the Gulf Cooperation Council.
Needless to say stability is a necessary condition both for the political contacts between governments and citizens to be enforced, and for trade flows and business to operate effectively. Thank you for your attention and I would more specifically thank the rapporteur, Mr Baudis.
The debate is closed.
The vote will take place tomorrow at 11.30.
Written Statements (Rule 149)
I believe that it is absolutely vital for the EU to formulate a more ambitious policy in respect of the Gulf Cooperation Council (GCC) and its member states, particularly at a time when the European Union is exiting an economic crisis and in view of the disasters - an earthquake together with a tsunami - which have hit Japan. I am pleased that the report covers issues such as energy in its broadest sense, industry, scientific research and the development of education. The European External Action Service should therefore allocate more employees and increase the number of diplomatic missions open in GCC countries, in order to bring about closer cooperation.
I also believe that we should welcome all efforts undertaken as part of free trade negotiations to guarantee safe and secure supplies of raw materials. Cooperation between the EU and the GCC should encompass further support for exchange programmes involving students, scientists and professionals. In its report, the European Parliament stresses that the conclusion of a Free Trade Agreement (FTA) between the EU and the GCC is a priority for further cooperation with our Mediterranean partners. The European Union should therefore develop an appropriate strategy to support the process of regional integration.
in writing. - (DE) It seems that the people of the six states in the Gulf Cooperation Council, which incidentally are the EU's most important trading partners in the Arab world, do not believe that the reforms that have been taking place there over recent years are adequate. It is not yet clear to what extent the plans to inject huge sums of money to support the economies and improve social conditions in the two poorest of the six member states could help to bring an end to the ongoing demonstrations. Although the Gulf Cooperation Council disputes the legitimacy of Colonel Gaddafi and supports the idea of a no-fly zone, demonstrators have been fired on in Saudi Arabia, which is also a member state, and in Bahrain demonstrators have also been subjected to violent treatment. Even the sending of special units by the Gulf Cooperation Council to protect important infrastructure facilities in Bahrain is controversial, because the Shiite opposition is calling on the international community to protect the people from military intervention. It seems as if the introduction of a no-fly zone has opened up a Pandora's box. The EU must not allow itself to be dragged into the internal affairs of states in the Middle East and that is what is threatening to happen, because the balance in Bahrain could change very rapidly. We have seen what agreements are worth after a coup in the case of the readmission agreements. Therefore, we should wait to see how the situation develops instead of pressing ahead now.
I welcome the adoption of the Baudis report as, now more than ever, the European Union needs to have a coherent strategy in its relations with the Gulf Cooperation Council (GCC). Firstly, the member states of this organisation have a growing influence on the Arab-Muslim world and can play an important role in intercultural dialogue. Furthermore, I believe that specific measures need to be taken to raise the Union's profile in this region and promote mutual understanding. Ways for doing this include establishing cooperation in the press and audiovisual sector, so as to remedy the lack of information about Europe. Finally, I believe that the recent events in Bahrain force us to base the Union's relations with the GCC more firmly on respect for human rights and basic freedoms. At the moment, we need to ensure that the demonstrators' calls for democratic reforms are heard as part of a genuine political dialogue. The way to resolve the recent conflicts in Bahrain, for example, is by engaging civil society and not by using violent repression.
A free trade agreement means fewer barriers to mutual cooperation and trade. I therefore support such an agreement, in principle. The states belonging to the Gulf Cooperation Council are undoubtedly important trading partners, particularly because they possess the basic raw material of our age - oil. I also welcomed the fact that the report, in addition to trade, also mentions the shortcomings of our trading partners in the area of human rights. Despite this, however, I hesitated for a long time over whether to vote for the report. Some of the states represented in the Gulf Cooperation Council have two faces. One face smiles at us in a friendly way and says it is our ally in the fight against Islamic terrorism. The other, however, is less visible and devotes billions of dollars every year to the spreading of religious 'education' which calls for violence against Christians, Jews and all non-Muslims. Eventually, however, I voted in favour of the report, because I also expect the Commission to tell us who is providing financial support for this hatred, when it begins detailed monitoring of manifestations of violence against Christians in Islamic states.